Deen, Chief Judge.
Patricia Anderson appeals from her conviction for prostitution.
1. There was no fatal variance between the accusation and the evidence introduced at trial. The accusation stated that the accused "did then and there unlawfully, and with force and arms, offer and consent to perform an act of sexual intercourse for money.” As "with force and arms” is not a part of Code Ann. § 26-2012 which makes prostitution a crime and the words are not required in the form prescribed for indictments under Code Ann. § 27-701, such an allegation is mere surplusage and may be disregarded. Smith v. State, 130 Ga. App. 390 (203 SE2d 375) (1973).
2. The trial court did not err in denying appellant’s demurrer to the accusation. Appellant demurred to the accusation on the ground that it did not allege the amount of money requested by appellant. Code Ann. § 26-2012 does not require that the state allege or prove an exact amount of money; it requires only that the defendant perform or offer to perform sexual intercourse for money. The state met the statutory requirements when the complaining witness testified that defendant offered to perform an act of intercourse for twenty dollars.

Judgment affirmed.


McMurray and Shulman, JJ., concur.

Elkins, Flournoy & Gemmette, James A. Elkins, Jr., Paul R. Gemmette, for appellant.
Robert G. Johnston, Solicitor, Kenneth M. Henson, Jr., Assistant Solicitor, for appellee.